Citation Nr: 0507130	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  97-10 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal is from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The Board of Veterans' Appeals (Board) remanded this case in 
July 2001 and in September 2003.  It is again before the 
Board for final disposition.


FINDINGS OF FACT

1.  The veteran died in April 1996 of respiratory failure due 
to or as a consequence of ventilator dependence due to or as 
a consequence of chronic obstructive pulmonary disease due to 
or as a consequence of methicillin-resistant Staphylococcus 
aureus (MRSA), with aspiration pneumonitis and seizure 
disorder contributing to but not resulting in the underlying 
cause of death.

2.  At the time of death the veteran was service-connected 
for chronic sinusitis, rated 10 percent disabling, and a 
ruptured left ear drum, rated 0 percent disabling for a 
combined 10 percent disability rating.

3.  There is no direct relationship between the veteran's 
fatal respiratory failure and his military service, or with 
either of his service-connected disabilities.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1310 
(West 2002) (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Cause of Death

In seeking service connection for the cause of the veteran's 
death, the appellant seeks to establish that the veteran's 
death resulted from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002).  Such a disability is called "service connected."  
38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2004).

The appellant must establish that the veteran died of a 
service-connected or compensable disability.  38 U.S.C.A. 
§§ 1310(a) (West 2002).  

The implementing regulation provides a follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

  (b) Principal cause of death.  The 
service-connected disability will be 
considered as the principal (primary) 
cause of death when such disability, 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of death or was 
etiologically related thereto.

  (c) Contributory cause of death.  (1) 
Contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  (2) Generally, minor 
service-connected disabilities, 
particularly those of a static nature or 
not materially affecting a vital organ, 
would not be held to have contributed to 
death primarily due to unrelated 
disability.  In the same category there 
would be included service-connected 
disease or injuries of any evaluation 
(even though evaluated as 100 percent 
disabling) but of a quiescent or static 
nature involving muscular or skeletal 
functions and not materially affecting 
other vital body functions.  (3) Service-
connected diseases or injuries involving 
active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary 
cause being unrelated, from the viewpoint 
of whether there were resulting 
debilitating effects and general 
impairment of health to an extent that 
would render the person materially less 
capable of resisting the effects of other 
disease or injury primarily causing 
death.  Where the service-connected 
condition affects vital organs as 
distinguished from muscular or skeletal 
functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  
(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death. In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312 (2004).

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has asserted her belief 
that the veteran's service connected chronic sinusitis 
weakened his lungs and contributed to his death.  

The veteran died on April [redacted], 1996.  The cause of death is 
listed on the death certificate as respiratory failure, due 
to ventilator dependence, due to chronic obstructive 
pulmonary disease, due to MRSA respiratory infection.  Other 
significant conditions listed included aspiration pneumonia, 
and seizure disorder.  During the veteran's lifetime, service 
connection had been established for chronic sinusitis, 
assessed as 10 percent disabling, and a ruptured eardrum, 
assessed as noncompensable.

The file contains the terminal hospital records, as follows:

VA Hospital Nashville records reveal the veteran was 
hospitalized from December 17, 1995 through March 12, 1996 
after suffering a brain stem cerebrovascular accident.  He 
had a protracted stay characterized by intubation and 
mechanical ventilation, cardiorespiratory arrest, and 
subsequently underwent a tracheotomy.  He became ventilator 
dependent and attempts at weaning him were was unsuccessful.  
A subsequent dysphagia evaluation revealed a moderate amount 
of aspiration.  He developed colonization of the trachea tube 
with MRSA.  He developed UTI, which was noted to be 
Pseudomonas, and treated appropriately.  He was discharged to 
the Vencor Rehabilitation Hospital.  The discharge diagnoses 
were brain stem cerebrovascular accident; ventilator 
dependent; aspiration pneumonitis; seizure disorder; history 
of hypertension; methicillin resistant Staphylococcus aurea; 
urinary tract infection, Pseudomonas.

Vencor Rehabilitation Hospital records from March 12 to April 
[redacted], 1996, show the veteran was transferred from the VA 
Hospital.  He was vent dependent with a history of COP 
disorder, aspiration pneumonitis, brain stem CVA, seizure 
disorder, and anxiety.  He was awaiting discharge planning 
when he became more confused and demented and was found 
unresponsive without breath sounds and expired on April [redacted], 
1996.  The terminal diagnoses were respiratory failure; 
surgical complications of the digestive tract; chronic airway 
obstructive disease; dependence on respirator; 
cerebrovascular accident; aspiration pneumonitis; septicemia; 
convulsive, question seizure, disorder; nausea with vomiting; 
tracheotomy tube; and chronic sinusitis.

The veteran makes numerous obviously heartfelt and sincerely 
held assertions.  She has submitted evidence that she 
genuinely believes prove her assertions.  Unfortunately, they 
do not, for the reasons discussed below.

The appellant avers that the veteran frequently or 
chronically treated his service-connected sinusitis with 
prescribed antibiotics.  She further asserts that the 
antibiotics made him resistant to treatment of the MRSA, 
which substantially and materially contributed to his death 
by respiratory failure.

The appellant avers that C.G. Odem, M.D., who attended the 
veteran at his death and certified the death certificate, 
told her that the veteran was resistant to treatment of his 
MRSA infection because of his extensive use of antibiotics 
for his service-connected sinusitis.  She also avers that Dr. 
Odem told her that years of sinus drainage had weakened the 
veteran's lungs and caused repeated episodes of pneumonia and 
COPD prior to having his stroke, which together with his 
resistance to treatment of bacterial infection contributed to 
his death.  She asserts in her substantive appeal and in 
other statements that Dr. Odem told her he intended to 
include sinusitis as a cause of death, and that he did so on 
an original death certificate, but it was lost and another 
doctor completed a replacement certificate omitting sinusitis 
as a cause of death.  However, her letter of March 1997 to 
Drs. Williams and Odom [sic] care of Vencor Hospital states 
that Dr. Smith attended the veteran at his death, and that 
Dr. Smith did, or intended to, sign the death certificate 
indicating sinusitis as a cause of death.  She stated that 
"Dr. Smith signed the first death certificate, or they told 
me he would, but it got lost."

The reasonable inference from these statements is that in 
March 1997, just a year after the veteran's death, the 
appellant did not know of the existence of a death 
certificate completed as she, apparently, anticipated it 
would be or speculated it was, whatever she has come to 
believe or subsequently recall.  The death certificate of 
record, bearing a raised, official seal and notarized, does 
not bear any indication it is a replacement for a lost, first 
death certificate, which would corroborate her assertions.

The appellant reasons that if the veteran had not had 
extensive antibiotic treatment for a service-connected 
sinusitis, he would have responded to treatment of the MRSA 
infection that lead directly to his death, consequently, a 
service-connected disease caused, or materially contributed 
to the cause of his death.

The appellant's assertions are those of a layperson without 
the medical expertise to proffer a medical opinion as 
evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Although hearsay evidence of what a doctor told her is not 
barred in VA claims, a lay recitation of a doctor's statement 
is susceptible of a layperson's misunderstanding, and not 
deemed reliable evidence.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  That does not change with the assertion that the 
reported medical conclusion came from multiple physicians.

The appellant submitted over 130 check stubs and signed 
checks dating from 1990 to 1995 to prove the veteran's use of 
antibiotics.  The checks were drawn on a joint account for 
payment of pharmacy charges and medical treatment bills.  
They do not show who the patient was.  Very few identify the 
drug that was purchased, and of those that do, none are an 
antibiotic.

The appellant submitted a May 1996 statement by her brother, 
who signs himself "Rehabilitation Specialist".  The 
statement reported that the veteran's service-connected sinus 
infections had become more frequent through the years and had 
caused lung problems due to nasal dripping into his lungs.  
He stated that doctors told him on numerous occasions that 
his lung disease and breathing problems were caused by the 
severe sinus infections over the course of 50 years.  The 
statement reported that the veteran had several sinus 
infections during the period of December 15, 1995, through 
the date of his death on April [redacted], 1996.  He reported that 
Dr. Odem at Vencor hospital said that severe sinus infectious 
weakened his lungs and did contribute to his cause of death.  
The statement asserted that all of the veteran's upper 
respiratory conditions, including sinus infections, are 
linked.

The nature of the expertise of the "rehabilitation 
specialist" is unknown from the record.  The Board will 
infer that he is not a medical doctor, and does not have that 
training and expertise.  As with the appellant's statements, 
his statement is without probative weight for the same 
reasons.  Espiritu, 2 Vet. App. 492; Robinette, 8 Vet. App. 
69.

Medical records from throughout the veteran's life show 
treatment of sinusitis with antibiotics.  They also show 
treatment of chronic prostatitis with antibiotics, as on VA 
hospitalization in March and April 1990, when he was on 
Keflex at the time of entrance, apparently for prostatitis.  
He was negative for pseudomonas bacterium upon completion of 
the course of Keflex, and again grew the bacterium on urine 
culture within two days of completing the course of 
antibiotics.  In July 1992, he was again on an antibiotic, 
Bactrim, for chronic bacterial prostatitis.  He was 
prescribed Cipro for prostatitis in December 1992.

The veteran clearly sought and obtained treatment for 
multiple bacterial infections, but he also sought treatment 
for sinusitis in instances when none was found, as on VA 
hospitalization in February 1992.  He sought admission for 
breathing problems.  He was diagnosed with reactive airways 
disease and with bronchitis, for which he was prescribed a 
course of Amoxycillin.  He complained of maxillary sinus 
tenderness, but examination was otherwise negative, and a 
Computed Tomography (CT) study was negative for any evidence 
of acute or chronic sinusitis.  VA outpatient notes from the 
otolaryngology clinic (ENT) show repeated visits for 
complaints of tenderness in the head, but repeated 
examinations were negative for sinusitis.  It was felt in May 
1992 that he might have a recurrence of a previously open 
oral/antral fistula, but June 1992 examination was negative.  
In August 1992, he presented with sinus drainage.  In 
November 1992, he was switched to Cipro for prostatitis.  In 
May 1994, the genitourinary clinic felt he then had a 
nonbacterial prostatitis and prescribed that he discontinue 
Cipro.  In January 1995 he was positive for sinusitis and was 
prescribed Cipro.

If any doctor said that the long-term use of antibiotics 
caused resistance to treatment of MRSA, there is no way to 
know whether the doctor distinguished between antibiotic 
treatments of service-connected sinusitis versus nonservice-
connected prostatitis.  Absent a medical opinion on the 
record, it could only be speculation that past antibiotic 
treatment contributed to the veteran's death, and an 
additional layer of speculation that if past antibiotic use 
contributed to hastening the veteran's death, it was the 
antibiotics used to treat sinusitis.  Such a relationship is 
just the sort characterized in the regulation as casual, 
rather than causal.  38 C.F.R. § 3.312(c)(1) (2004).

A VA medical opinion of February 2002 states that the 
veteran's sinusitis played no role in the veteran's death.  
The VA physician reviewed the terminal hospital reports and 
the death certificate to reach the conclusion that the 
veteran died of an infection related to the placement of a 
nasogastric tube and of a PEG.  

No other medical opinion weighs against the opinion of the VA 
physician.  The appellant has provided VA with authorization 
to obtain medical records from many physicians and medical 
facilities or practices.  Only Vencor produced records, and 
that in September 1996.  Those that responded to VA's 
multiple requests for records reported they had none.  The 
appellant apparently has understood those responses to be 
denials of having treated the veteran.  Her concern is 
understandable in light of the many Medicare documents 
showing that those doctors or the practices and facilities 
with which they affiliated billed Medicare for services.  The 
denial of current possession is, however, only that.  It is 
not an assertion that the respondent did not treat the 
veteran.  It does mean, however, that the appellant's and her 
brother's lay recollection of those doctors' opinions about 
the cause of the veteran's death remain uncorroborated.

Ultimately, the facts in evidence are that the veteran died 
because of the reasons shown on the death certificate.  The 
veteran's service-connected sinusitis did not involve a vital 
organ.  The veteran apparently had an overwhelming infection 
of a vital organ for which there is no medical evidence of an 
association between the veteran's service-connected sinusitis 
and the respiratory arrest due to ventilator placement, due 
to COPD, due to MRSA.  38 C.F.R. § 3.312 (2004).


II.  Duty to Notify and to Assist

In developing this claim, VA has discharged its obligations 
under the Veterans Claims Assistance Act of 2000 (VCAA) to 
provide the veteran certain notices and to assist him to 
obtain evidence to substantiate his claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).

VA provided formal VCAA notice by letters of July 2001 and 
February 2004 that comply with all of the requirements of 
such letters, see Pelegrini v. Principi, 17 Vet. App. 412 
(2004), except they did not issue prior to the initial 
adjudication of the claim.  Id.  The initial adjudication 
long predated enactment of the VCAA, so notice could not have 
predated adjudication.  The July 2001 letter advised the 
appellant that she could submit the evidence necessary to 
substantiate her claim.  The statement reasonably must 
encompass records currently in her possession.  The July 2001 
letter provided a detailed discussion of the evidence most 
likely to establish service connection for the cause of 
death.  The Board, pursuant to then effective regulation, 
further notified the veteran of evidence necessary in an 
October 2002 letter.  The February 2004 notice did not result 
in any evidence; the appellant sent several statements either 
copies or redundant of many prior statements, and a copy of a 
hospital invoice of no probative vale.  She also submitted 
signed, otherwise blank authorizations for release of 
information.  In light of the extensive prior activity to 
obtain evidence in this case, it is reasonable to conclude 
that it would not have produced evidence other than the 
evidence of record had the VCAA notices predated the original 
adjudication, and therefore the veteran was not prejudiced by 
the belatedness of the notice.

VA has obtained all of the evidence of which it has notice 
and that it reasonably can expect to obtain.  The appellant 
has provided authorization to obtain records from many 
physicians.  She has submitted numerous copies of Medicare 
explanation of benefits forms showing the physicians who have 
billed Medicare for treatment of the veteran.  She has 
written in a letter of received in December 2002 of other 
physicians whom she asserted had relevant knowledge, but she 
did not authorize VA to obtain records from them.  She has 
submitted signed otherwise blank forms for the RO to seek any 
other records necessary.

The regulations clearly require a claimant for VA benefits to 
provide certain information to enable VA to assist a claimant 
to obtain evidence, but the ultimate burden to produce 
evidence remains the claimant's.  38 C.F.R. § 3.159(c)(2), 
(3) (2004).  The appellant's submission of blank 
authorizations for the release of information does not shift 
to VA the burden to identify which among the many 
practitioners identified in the record might have pertinent 
information.

VA made multiple requests for information to those persons 
and organizations that the appellant identified.  VA notified 
her in letters of October and November 2001 and in a 
supplemental statement of the case in October 2004 of VA's 
failure to obtain evidence from certain parties.  38 C.F.R. 
§ 3.159(e) (2004).  

The veteran was very ill with multiple medical conditions for 
a long time prior to his death.  VA's duty to assist is 
limited to reasonable efforts.  It is not reasonable to 
expect VA to make forays of speculation about which doctors 
treated the veteran for what disorders.  The claimant must 
identify how evidence will substantiate a claim.  Cf Gobber 
v. Derwinski, 2 Vet. App. 470 (1992) ("VA's duty to assist 
is not a license for a 'fishing expedition' to determine if 
there might be some unspecified information which could 
possibly support a claim.  In connection with the search for 
documents, this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim.").

VA has discharged its obligation to obtain a medical opinion 
when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4) 
(2004).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


